Citation Nr: 0016742	
Decision Date: 06/23/00    Archive Date: 06/28/00

DOCKET NO.  95-20 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
hemorrhoids.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel







INTRODUCTION

The veteran served on active duty from July 1958 to April 
1961, and from June 1961 to June 1964.  This appeal arises 
before the Board of Veterans' Appeals (Board) from a February 
1994 rating decision of the Atlanta, Georgia, Regional Office 
(RO) of the Department of Veterans Affairs (VA), in which a 
compensable rating was denied for hemorrhoids.  

The instant claim was previously remanded by the Board in 
June 1999, for the purpose of further evidentiary development 
including a new examination.   


FINDING OF FACT

The veteran failed to report for a VA protoscopic examination 
scheduled in August 1999.  There is no evidence of good cause 
which would excuse his failure to report for this 
examination.  


CONCLUSION OF LAW

The claim for a compensable evaluation for hemorrhoids is 
denied.  38 C.F.R. § 3.655 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has appealed a February 1994 decision which 
denied an increased (compensable) evaluation for hemorrhoids.  

In June 1999, the Board remanded this claim in order to 
obtain a VA examination which would provide information as to 
the current nature and severity of the hemorrhoid disability.  
The RO was instructed to comply with the notification 
requirements regarding the duty to report and the 
consequences of a failure to report for examination pursuant 
to 38 C.F.R. § 3.655 (1999).  

In September 1999, the veteran reported for a digestive 
system examination by a VA examiner.  The examiner noted that 
a surgical consultation had been requested so that the 
veteran could be afforded a proctoscopic examination, and 
that the veteran had canceled protoscopic examinations 
scheduled for August 3, August 10, and August 13, 1999.  The 
veteran also failed to report for an examination scheduled on 
August 24, 1999.  As such, the examiner was unable to provide 
objective findings which complied with the instructions of 
the Board's June 1999 remand.  

In January 2000, the RO issued a Supplemental Statement of 
the Case that complied with the notification provisions of 38 
C.F.R. § 3.655 and informed the appellant that he could show 
good cause for his failure to report for scheduled 
examination.  The record does not indicate that 
correspondence with the appellant has been returned as 
undeliverable and the veteran has not responded with good 
cause for his failure to report for scheduled examinations.

Under VA regulations, it is incumbent upon a veteran to 
submit to a VA examination if he is applying for, or in 
receipt of, VA compensation or pension benefits. See Dusek v. 
Derwinski, 2 Vet. App. 519 (1992).  Where entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or re-examination and a claimant, without good 
cause, fails to report for such examination, an original 
compensation claim shall be considered on the basis of the 
evidence of record. 38 C.F.R. § 3.655(b) (1999).  However, 
when an examination is scheduled in conjunction with any 
other original claim, a reopened claim for a benefit which 
was previously disallowed, or a claim for an increased 
rating, the claim shall be denied. Id.

Thus, there is no evidence showing good cause for his failure 
to report for the scheduled VA examination, and his failure 
to do so has precluded a meaningful discussion of the merits 
of his claim.  If the appellant chooses to make himself 
unavailable while at the same time pursuing a claim for VA 
benefits, that is his choice and he must bear any adverse 
consequences of such action.  It is clear that VA has taken 
thorough and concerted efforts to assist the appellant in the 
development and adjudication of his claim.  Further action 
without response or assistance from the appellant constitutes 
a waste of limited government resources. See e.g. Grivois v. 
Brown, 6 Vet. App. 136, 139 (1994).

The record reflects that the appellant has been adequately 
notified of his obligation to report for a VA examination, 
that he has been given an opportunity to show good cause for 
his failure to report, and that the RO has complied with the 
Board's June 1999 Remand.  All duties owed to the appellant 
have been met.  In light of the foregoing, the Board finds 
that the claim for an increased (compensable) evaluation for 
hemorrhoids must be denied.  There is no doubt to be 
resolved.


ORDER

An increased (compensable) evaluation is denied for 
hemorrhoids.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

